In a proceeding pursuant to CPLR article 75, D J A Associates, Inc., appeals from an order of the Supreme Court, Nassau County (Feuerstein, J.), entered April 2, 1999, which vacated (1) an order of the same court, entered August 8, 1997, granting its motion to confirm an arbitrator’s award, and (2) a judgment entered thereon in the principal sums of $52,925 in favor of Murray Seeman, and $99,473.99 in favor of Ellen Karo, as its assignees.
Ordered that the appeal is dismissed, with costs payable by the appellant to the respondent.
The appellant assigned its interest in the subject matter of the controversy. Accordingly, the appellant is no longer an aggrieved party within the meaning of CPLR 5511 (see, Prudential Sav. Bank v Panchar Realty Corp., 72 AD2d 792; Langeloth Found. v Dickerson Pond Assocs., 149 AD2d 408). Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.